Title: C. W. F. Dumas to John Adams: A Translation, 7 February 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir

ca. 7 February 1781



I have the honor of your letter of the 6th and will respond to it at my leisure another day. I will only say to you that I am angry that you do not have the powers you spoke about, and that it seems necessary to ask Congress for these powers immediately. It is not a question of making a treaty with only this republic, nor with it the first one, but rather signing one with Russia, and after that with the other allies. This is greatly connected to the powers that you showed to me in Amsterdam and it is because of these that it could come about. Let us not waste time therefore. Write to Congress so that it issues you new powers, beyond those that you already have and proper to produce the quadruple alliance.
I will explain myself in greater detail in two or three days.
I am, sir, with much respect, your very humble and very obedient servant

Dumas


Enclosed are the letters for Mr. Laurens. I do not believe that he will have his liberty soon. Besides, his plenipotentiary powers are at the bottom of the sea, and they only address this republic.
I write in much haste.

